ORDER

PER CURIAM.
Movant pled guilty to second degree murder, armed criminal action, and first degree robbery. Pursuant to a written plea agreement, the trial court sentenced him to three consecutive life sentences.
Thereafter, movant filed a Rule 24.035 motion. The motion court determined that a hearing was not necessary and issued findings of fact, conclusions of law, and judgment denying the motion. Movant appeals.
We have reviewed the record on appeal and the briefs of the parties. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.